Citation Nr: 1134862	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for nerve damage.

2. Entitlement to service connection for lumbar spine degenerative disc disease (DDD) (low back disability). 

3. Entitlement to service connection for a left shoulder disability, claimed as residuals of a left shoulder injury. 

4. Entitlement to service connection for a neck disability, claimed as residuals of a neck injury. 

5. Entitlement to service connection for a right hip disability, to include degenerative changes. 





WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the VA Regional Office (RO) in North Little Rock, Arkansas.  During the course of his appeal, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2007.  A transcript of this hearing has been associated with the claims file.  In April 2008 and again in August 2010 the Board remanded the case for additional development.

As previously noted, there is not a current VA Form 21-22a (Appointment of Service Organization as Claimant's Representative) of record.  The service organization referenced in the claims file made multiple attempts to contact the Veteran, but he did not respond.  There has been no correspondence from the Veteran since received expressing his desire to be represented and no indication from his previous representative that he has such an intention.  Hence, the Board will proceed given the Veteran's presumed desire to continue his appeal pro se.     




FINDINGS OF FACT

1. An unappealed January 2002 rating decision denied the Veteran's claim of service connection for nerve damage on the basis that the Veteran did not have a chronic disability.

2. Evidence received since the January 2002 rating decision includes medical evidence establishing that the Veteran has nerve damage, including bilateral sciatica; relates to the unestablished fact necessary to substantiate the claim of service connection for nerve damage; and raises a reasonable possibility of substantiating the claim.

3. Nerve damage was not manifested in service, and the preponderance of the evidence is against a finding that the current nerve damage is related to an event, injury, or disease in service or service-connected disability.

4. A chronic low back disability was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.

5. A chronic left shoulder disability was not manifested in service; arthritis of the left shoulder was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current left shoulder disability is related to an event, injury, or disease in service.

6. A chronic neck disability was not manifested in service; arthritis of the neck was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current neck disability is related to an event, injury, or disease in service.

7. A chronic right hip disability was not manifested in service; arthritis of the right hip not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right hip disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for nerve damage is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2. Service connection for nerve damage, including bilateral sciatica, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4. Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

5. Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

6. Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in an SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A January 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An April 2008 letter informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's pertinent postservice treatment records and Social Security Administration (SSA) records have been secured.  The RO sought records of the Veteran's reported treatment at Lackland Air Force Base, and a negative response was received; following documentation of efforts to obtain the records in question, a Formal Finding of Unavailability was made in December 2008.  

In the April 2008 remand, the Board also requested a search for workers compensation records.  While the Appeals Management Center did not specifically identify such records in its April 2008 notice letter, it did clearly inform the Veteran that, upon receipt of information from him, records from state or local governments would be obtained by VA.  The Veteran provided no such information as to workers compensation records or any other state/local medical documentation.  Given that the Appeals Management Center made a broad request for state/local government records, and that the Veteran did not respond, the Board finds that the Board's remand instructions have, in essence, been met, as workers compensation records would fall under that categorization.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with).

Pursuant to the Board's August 2010 remand, the RO arranged for a VA examination in September 2010, with an addendum in June 2011.  The examination is fully adequate, as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination, noted all findings necessary for proper determinations in the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  

In light of the foregoing, the Board finds that there has been substantial compliance with the August 2010 remand instructions.  See Stegall v. West, supra.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

      Nerve damage - New and Material evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A January 2002 rating decision denied the Veteran's claim of service connection for nerve damage based on a finding that the Veteran did not have a chronic disability.  He did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the January 2002 rating decision included: The Veteran's STRs and post-service treatment records which are silent for complaints, findings, treatment, or diagnosis relating to nerve damage. 

As the Veteran's claim of service connection for nerve damage was previously denied based on a finding that the Veteran did not have a chronic disability, for evidence since received to be new and material, it must relate to that unestablished fact (i.e., it must show, or tend to show, that the Veteran's has a current disability manifested by nerve damage).

Pertinent (and new) evidence received since the January 2002 rating decision includes: a December 2004 private outpatient treatment record noting that the Veteran had a back disability with sciatica into the bilateral legs.  

The evidence received since January 2002 is new (as it was not previously of record), and it is material as it consists of medical records showing a diagnosis of a disability manifested by "nerve damage."  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for nerve damage; raises a reasonable possibility of substantiating the claim; and is material.  Accordingly, the claim may be reopened.  De novo consideration of the matter is addressed below.  As this matter has already been addressed on a de novo basis, in the appealed April 2005 rating decision, consideration on the merits at this time will not prejudice the Veteran.  But see Hickson v. Shinseki, 23 Vet. App. 394 (2010) (when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered).

	Low back, left shoulder, right hip, neck and sciatica (on de novo review)

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis and organic neurologic diseases) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (here one year).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

A May 1969 STR reflects that the Veteran presented with tenderness of the lumbosacral spine muscles (especially on the right).  The impression was strain, and medication and heat were prescribed.  

A June 1969 STR indicates that the Veteran complained of a backache with tenderness in the lumbosacral area.  The impression was strain and medication and heat were prescribed.  

A report of June 1969 separation examination reflects that the examiner reviewed the Veteran's statements and found that he had not experienced a significant illness or injury since induction.  

An April 1989 private outpatient treatment record indicates that the Veteran complained of low back pain.  The assessment was lumbar strain.

An August 1989 private outpatient treatment record reflects that the Veteran presented with a complaint of back pain that began suddenly when he got up out of a lawn chair. The assessment was mild lumbar strain.  

A July 1999 private outpatient treatment record indicates that the Veteran complained of his neck being sore.  

A May 2004 private outpatient treatment record reflects that, in June 1980, the Veteran fell onto his back at work and hurt his neck and back.  

A September 2004 VA outpatient treatment record indicates that the Veteran injured his back at work.  Subsequent records also note that he injured his back "25 years ago."  

A November 2004 SSA printout shows that the Veteran reported that his back first bothered him after an injury in 1985 and that he reinjured his back in 2004.  He believed the two injuries were related.  

A December 2004 letter from T.M.W., M.D. reflects that in June 2004 the Veteran sustained a work related injury to his back and that later testing revealed DDD of the lumbar spine.   Since that time, the Veteran had continuing back pain with sciatica into the right and left leg and hip pain.  The Veteran's past medical history was noted to include a shoulder dislocation in 1978; a work-related back injury in 1985, and past trauma causing a dislocated hip and shoulder in a motor vehicle accident (MVA).  The impression was chronic degenerative lumbar spine injury with numerous occurrences related to work and history of degenerative arthritis of the left shoulder and left neck with muscle spasm and focal distonia.  

At the September 2009 Travel Board hearing the Veteran testified that he was attacked by a Doberman Pincher that he was training while in service and that he fell, then rolled around hurting his back, left shoulder, neck, and right hip.  He noted that he was bandaged for the injuries and his sister testified that she remembered the Veteran coming home in bandages "all beat up."  She noted that he had problems with his back and legs and mobility since then.   

On September 2010 VA examination, the Veteran reported that he was attacked by a dog, thrown to the ground, and injured his neck and back (with pain since 1969).  The diagnoses were chronic cervical sprain with spondylosis and DDD, chronic lumbar sprain with spondylosis and DDD, history of bilateral shoulder arthralgia, and right hip DDD (minimal X-ray evidence).  The examiner opined that there was no evidence to indicate a service-related incident or injury "which would cause or would result in the above diagnoses" and that it was therefore less likely than not that any of the above diagnoses were in any way related to or caused by the Veteran's service or any incident therein.  

In a June 2011 addendum to September 2010 VA examination, the examiner noted that he re-reviewed the claims file and report of examination, and the lay evidence was taken into consideration as stated in the report.  He noted that on reconsideration of the lay evidence and weighing the evidence for and against service origin his opinion stood that it was less likely than not that all the Veteran's listed diagnoses were related to, secondary to, or were a result of his military service.  He reiterated that he weighed the lay statements, evidence in the claims file, reported history, physical examination, and imaging studies.  

The Board finds the VA examiner's opinion to have considerable probative value.  First, he confirmed reviewing both the claims file and the Veteran's own statements.  Based upon his medical expertise, he determined that there were no injuries or incidents in service "which would cause or would result in the above diagnoses."  This is not the same as stating that there were no in-service injuries period.  Rather, the examiner indicated that any injuries in service were not of a nature to result in the currently claimed disabilities.  In support of this determination, the examiner cited to the absence of documentation that suggested that service, or injuries therein, would have been causative factors.  The Board likewise notes the complete dearth of such medical findings of record.
              
The Board is aware of the Veteran's own opinion as to the in-service causation of his claimed disabilities.  The Veteran is certainly competent to observe certain symptoms, including pain.  However, even assuming his statements to be credible, such statements are of less probative value than the VA examiner's opinion.  First, the Board notes that the Veteran was asymptomatic at separation from service.  Second, he had a documented history of multiple post-service injuries.  Third, he went many years without complaint or treatment, and a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  For these same reasons, his sister's testimony is also of sharply reduced probative value.

Overall, the evidence against the claims for service connection for nerve damage (now reopened), lumbar spine degenerative disc disease, a left shoulder disability, a neck disability, and a right hip disability substantially outweighs the favorable evidence - namely, lay evidence - and the claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).










ORDER

The claim for service connection for nerve damage is reopened; however, service connection for nerve damage, including bilateral sciatica, on de novo review is denied. 

Service connection for a low back disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a neck disability is denied.

Service connection for a right hip disability is denied.  



____________________________________________
                                       A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


